DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solowey (US 3321097 A).
Regarding claim 1, the claim makes clear via recitation of the “for containing” clause that “raw food”, “a spice” and “water” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Additionally, regarding claim 1, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Solowey teaches a food mixer (Col. 1, lines 12 – 17), comprising: 
a bottom container (modified Fig. 7) capable of containing raw food, said container comprising a top opening (52, modified Fig. 7);
a top container (modified Fig. 7), comprising a bottom outlet (52’) and a seal (56, 56’, 57) for normally closing said bottom outlet (see modified Fig. 7), said top container for disposing thereof above said bottom container (see modified Fig. 7), capable of dispensing water from said top container through said bottom outlet thereof, to said bottom container through said top opening thereof (see Col. 2, lines 35 – 42 and 53 – 54); 
at least one compartment (modified Fig. 7), each capable of containing a spice; and 
a handle (28) extending from said seal (56, 56’, 57; see Fig. 7), capable of lifting said handle for opening said bottom outlet, thereby said lifting of said handle dispenses said water and said at least one spice into said bottom container, and lowering of said handle closes said bottom container, capable of allowing shaking said raw food, said water and said at least one spice altogether for mixing thereof (see Col. 2, lines 35 – 42 and 53 – 54).
Regarding claim 2, Solowey teaches wherein together with said handle (28) is configured to open said at least one compartment (see Col. 2, lines 35 – 42 and 53 – 54; modified Fig. 7).
Regarding claim 3, Solowey teaches a knob (57, 22’), for each of said at least one compartment (modified Fig. 7), capable of controlling said opening (52’, 52) thereof by said lifting of said handle (28).
Regarding claims 4 and 5, Solowey teaches a knob (57, 22’), for each of said at least one compartment (modified Fig. 7), capable of allowing said opening (52’, 52) thereof by said lifting of said handle (28), thereby allowing selecting spices to be dispensed by said lifting of said handle (see Col. 2, lines 35 – 42 and 53 – 54).

    PNG
    media_image1.png
    729
    828
    media_image1.png
    Greyscale
Regarding claim 6, Solowey teaches said top container (modified Fig. 7) further comprising a slidable protrusion (50’) for each of said at least one compartment (modified Fig. 7), capable of opening a door (56’) of that compartment by said lifting of said handle (28) at a slided state thereof.

Modified Fig. 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eitrheim (US 20140102918 A1) teaches a reusable, portable attachment for coupling in between a baby bottle top and a baby bottle container that comprises a container compartment for storing powdered formula separately from water prior to feeding.
Wu (US 8083056 B1) teaches a container includes a bottle, a tube, a cap and a scraping member. The bottle has a compartment and a lip portion communicating with the compartment.
Gutierrez Avendano (US 20100163439 A1) teaches a multi-chambered container for storing and/or mixing a first substance and a second substance. 
Holzapfel (US 2533806 A) teaches a dispensing bottle which includes a pair of compartments for holding separate or different liquids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774